

115 HR 1871 IH: Property Tax Reduction Act of 2017
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1871IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Faso (for himself, Mr. Collins of New York, Mr. Reed, Ms. Tenney, Ms. Stefanik, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to reduce Federal financial participation for certain
			 States that require political subdivisions to contribute towards the
			 non-Federal share of Medicaid.
	
 1.Short titleThis Act may be cited as the Property Tax Reduction Act of 2017. 2.Reduction of Federal financial participation (FFP) for certain States that require political subdivisions to contribute toward non-Federal share of Medicaid (a)In generalSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the following new subsection:
				
					(aa)Reduction in FFP for contributions required by political subdivisions
 (1)In generalNotwithstanding the previous provisions of this section, in the case of a State that had a DSH allotment under section 1923(f) for fiscal year 2016 that was more than 6 times the national average of such allotments for all the States for such fiscal year and that requires political subdivisions within the State to contribute funds towards medical assistance or other expenditures under the State plan under this title (or under a waiver of such plan) for a quarter in a fiscal year (beginning with fiscal year 2020), in determining the amount that is payable to the State for expenditures in such quarter under subsection (a)(1), the amount of such expenditures shall be decreased by the amount that political subdivisions in the State are required to contribute under the plan (or waiver) without reimbursement from the State for such quarter, other than contributions described in paragraph (2).
 (2)Excepted contributionsThe contributions described in this paragraph for a fiscal year are the following: (A)Contributions required by a State from a political subdivision that, as of the first day of the calendar year in which the fiscal year involved begins—
 (i)has a population of more than 5,000,000, as estimated by the Bureau of the Census; and (ii)imposes a local income tax upon its residents.
 (B)Contributions required by a State from a political subdivision for administrative expenses if the State required such contributions from such subdivision without reimbursement from the State as of January 1, 2017..
			